         Case 1:20-cv-11684-WGY Document 1 Filed 09/11/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
LUCIA GONZALEZ-MAJANO, AND          )
JOAQUIN HERNANDEZ                   )
     Plaintiff,                     )
vs.                                 )
                                    )
UNITED STATES,                      )               Civil Action No.:
      Defendant.                    )
____________________________________)

                              COMPLAINT & JURY CLAIM

                                           PARTIES

   1. The Plaintiff, Lucia Gonzalez-Majano, is an adult resident of Massachusetts residing at
      10 Lamson Court, East Boston, Suffolk County, Massachusetts.

   2. The Plaintiff, Joaquin Hernandez, is an adult resident of Massachusetts, residing at 10
      Lamson Court, East Boston, Suffolk County, Massachusetts.

   3. The Defendant, United States, is sued for Plaintiffs injuries caused by the negligent or
      wrongful acts or omissions of its employees.

                                  JURISDICTION & VENUE

   4. Plaintiff hereby realleges and incorporates herein paragraphs 1-3.

   5. This action is brought pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C.
      §§ 1346(B), 2671 et seq., against the United States, which vest exclusive subject matter
      jurisdiction of Federal Tort Claims litigation in the Federal District Court.

   6. Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. §§ 1391(b)(1)
      and/or 1391(b)(2) because the United States is a defendant and Plaintiffs reside in the
      District of Massachusetts.




                                                1
      Case 1:20-cv-11684-WGY Document 1 Filed 09/11/20 Page 2 of 4



                                          FACTS

7. Plaintiff hereby realleges and incorporates herein paragraphs 1-6.

8. At all times pertinent in this action, Cambridge Street, Massachusetts, was and still is a
   public way.

9. On or about March 28, 2019, the Plaintiff, Joaquin Hernandez, owned and operated a
   motor vehicle on Cambridge Street, Boston, Massachusetts.

10. On or about March 28, 2019, the Plaintiff, Lucia Gonzalez-Majano, was the passenger in
    the motor vehicle operated by Plaintiff, Joaquin Hernandez, on Cambridge Street,
    Boston, Massachusetts.

11. On or about March 28, 2019, Robert Litwinsky, was an employee, agent, or servant of the
    U.S. Department of Veteran Affairs.

12. At all relevant time, the Defendant, United States, acted through its agency, the U.S.
    Department of Veteran Affairs.

13. On or about March 28, 2019, Robert Litwinsky, operated a vehicle on behalf of the
    Defendant, United States, through its agency, Department of Veteran Affairs and in his
    capacity as an employee of the Department of Veteran Affairs.

14. On or about March 28, 2019, the Defendant, Robert Litwinsky, acting within the scope of
    his employment with the Department of Veteran Affairs, so negligently and carelessly
    operated a motor vehicle on Cambridge Street, Boston, Massachusetts, that by reason
    thereof an accident was caused.

15. On or about March 28, 2019, the Plaintiff was operating his vehicle on Cambridge Street
    when Robert Litwinsky, crossed into Plaintiff’s lane and hit the Plaintiff’s vehicle.

16. On or about March 28, 2019, Robert Litwinsky failed to operate the motor vehicle in a
    reasonably safe and prudent manner, resulting in injury to the Plaintiff.

17. Under these circumstances, the Defendant, United States, if a private person, would be
    liable to the Plaintiffs in accordance with the laws of the Commonwealth of
    Massachusetts. See 28 U.S.C. § 1346(b).




                                             2
      Case 1:20-cv-11684-WGY Document 1 Filed 09/11/20 Page 3 of 4



18. Pursuant to 28 U.S.C. § 2675, Plaintiff, Lucia Gonzalez-Majano’s claim was presented to
    the appropriate agency of the Defendant, United States, namely the Department of
    Veteran Affairs on or about January 21, 2020.

19. On or about March 18, 2020, the Plaintiff, Lucia Gonzalez-Majano received a denial
    letter regarding her Administrative Tort Claim.

20. Pursuant to 28 U.S.C. § 2675, Plaintiff, Joaquin Hernandez’s claim was presented to the
    appropriate agency of the Defendant, United States, namely the Department of Veteran
    Affairs on or about January 21, 2020.

21. On or about March 18, 2020, the Plaintiff, Joaquin Hernandez received a denial letter
    regarding his Administrative Tort Claim.


                              COUNT I – NEGLIGENCE
                        Lucia Gonzalez-Majano v. United States.

22. The Plaintiff realleges and thereby incorporates herein by reference paragraphs 1-21.

23. The Defendant owed a duty of care to the Plaintiff.

24. The Defendant breached that duty of care by its employee, agent, servant, or someone
    acting on its behalf failing to drive in a reasonable and safe manner.

25. The breach of the duty referenced above constitutes negligence.

26. As a direct and proximate cause of the negligent operation of a motor vehicle by the
    Defendant, their agents, servants, or employees, the Plaintiff suffered damages and
    incurred medical bills and expenses, and further underwent significant pain and suffering.

27. Plaintiff had medical bills in excess of $2,000.00, in accordance with the provisions of
    M.G.L. c. 231 Section 6D.


                              COUNT II – NEGLIGENCE
                           Joaquin Hernandez v. United States

28. The Plaintiff realleges and thereby incorporates herein by reference paragraphs 1-27.

29. The Defendant owed a duty of care to the Plaintiff.

                                             3
      Case 1:20-cv-11684-WGY Document 1 Filed 09/11/20 Page 4 of 4




30. The Defendant breached that duty of care by its employee, agent, servant, or someone
    acting on its behalf failing to drive in a reasonable and safe manner.

31. The breach of the duty referenced above constitutes negligence.

32. As a direct and proximate cause of the negligent operation of a motor vehicle by the
    Defendant, their agents, servants, or employees, the Plaintiff suffered damages and
    incurred medical bills and expenses, and further underwent significant pain and suffering.

33. Plaintiff had medical bills in excess of $2,000.00, in accordance with the provisions of
    M.G.L. c. 231 Section 6D.

    WHEREFORE, the Plaintiffs demands judgment against the Defendant; that damages be
awarded and the Plaintiffs be awarded same, along with costs, interest and reasonable
attorney’s fees.

JURY CLAIM: the Plaintiffs in the above referenced matter demand a right to a trial by jury.

                                          By Plaintiffs’ attorney,


                                          /s/ James Ostendorf
                                          ___________________________________
                                          DANE SHULMAN ASSOCIATES, LLC
                                          James Ostendorf, Esq. BBO# 687579
                                          Steven Procopio, Esq. BBO# 703833
                                          1629 Blue Hill Avenue
                                          Mattapan, MA 02126
                                          (617) 298-2500 (T)
                                          (617) 298-3059 (F)
                                          jostendorf@daneshulman.com
                                          sprocopio@daneshulman.com




                                             4
